department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 and sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service at if you have any questions letter cg catalog number 47632s or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date date legend b state c date d dollar amount e dollar amount f dollar amount g dollar amount h number dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 or sec_501 the basis for our conclusion is set forth below issue e do you qualify for exemption under sec_501 of the internal_revenue_code no for the reasons given below alternate issue e do you qualify for exemption under sec_501 of the code no for the reasons given below letter cg catalog number 47628k facts you were incorporated in the state of b on c date your articles of incorporation states your mission is to be a gathering place where local growers producers and community members can mutually benefit from the direct marketing of local goods you support local farmers promote land stewardship and sustainable agriculture you will educate consumers on the value of buying locally produced foods healthy eating and environmental issues membership is open to vendors who are in good standing current on dues and non- vendors who simply support your operation to be on your board one must have been a member for at least a year three of your four current board members are listed as vendors at your market on a weekly basis between may and october you provide a farmers market you will manage the market and promote market and advertise the goods sold there by your vendors this is your primary activity to which you devote of your time and resources during your operational season you offer a local master gardener program to educate interested individuals on the growing of flowers and vegetables at a single session in august you bring in a specialist from the university of b to provide training to local vendors and community members on proper canning techniques for produce in conjunction with a local energy specialist you provide a training session about energy usage and how to reduce dependence on energy to the local community each november you provide an annual training program or session to vendors on how to enhance and improve the quality of their products this training includes but is not limited to the proper storage of vegetables proper processing techniques for baked and canned goods and new regulations affecting their industry you are supported by annual vendor membership fees and daily stall fees season vendor dues are d dollars for the vendor membership only then a weekly stall fee of e dollars per day or f dollars for a total season payment which includes the d dollars membership and g dollars season stall fee the market is limited to h vendors any vendor may apply as long as they agree to be subject_to your market and sales rules if selling at your market the primary seller at the market must be the owner listed on the application to sell at the market all applications are reviewed and approved by your governing body you reserve the right to limit vendors offering similar products so there is appropriate balance at the market your letter cg catalog number 47628k governing body reserves the right to limit the number of craft vendors crafts will be judged by the governing body to determine their appropriateness for the market vendors must grow or produce the products services they sell all products must be grown or produced within a mile radius of the market location purchasing items for resale is not allowed vendors must have liability insurance that covers the products sold at the market they the vendors must also obtain the proper licensing inspection and certifications that are necessary vendors of nonfood items must have a sales_tax identification_number as well vendors must also be current on fees dues in order to participate law - sec_501 sec_1_501_c_6_-1 of the income_tax regulations states in part is an association of persons having some common business_interest the purpose of which is to promote such common interest it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons a business league revrul_58_224 held that an organization which operated a trade_show as its sole activity primarily for the purpose of rendering particular services to individual persons was not entitled to exemption as a business league under sec_501 of the code the organization’s sole activity consisted of staging an annual merchandise show primarily exhibits by manufacturers under the sponsorship of the chamber of commerce the ruling concluded that the activities of the organization substantially served the exhibitors and retailers as a convenience and economy in the conduct of their businesses by providing selling opportunities for the distributors which was found to be considered rendering particular services for individuals as distinguished from the improvement of business conditions generally revrul_68_264 defined a particular service for the purpose of sec_501 of the code as including an activity that serves as a convenience or economy to members of the organization in the operation of their own businesses in revrul_73_411 the history of sec_501 was described while discussing the exempt status of a shopping center in the case of a chamber of commerce or similar organization the common business_interest is usually the general economic welfare of a community an organization seeking exemption as a chamber of commerce must be one whose efforts are directed at promoting the common economic letter cg catalog number 47628k interests of all commercial enterprises in a given trade community the ruling also stresses that membership in sec_501 organization is voluntary and open generally to all businesses and professional persons in the community law - sec_501 sec_1_501_c_5_-1 of the regulations describes organizations covered by code sec_501 as labor_agricultural_and_horticultural_organizations that have no net_earnings inuring to the benefit of any member and have as their object the betterment of the conditions of persons engaged in those pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations revrul_66_105 held that an organization composed of agricultural producers whose principal activity is marketing livestock as an agent for its members does not qualify for exemption the sale of members’ products with the return to them of the sale proceeds is neither an object nor an activity within the ambit of sec_501 of the code thus exemption was denied in revrul_74_195 a nonprofit organization formed to manage graze and sell its members' cattle did not of itself better the conditions of those engaged in agricultural pursuits improve the grade of their products or develop a higher degree of efficiency in their operations within the meaning of sec_501 of the code the principal purpose of the organization was to provide a direct business service for its members’ economic benefit the organization was denied exemption under sec_501 of the code application of law - sec_501 you do not meet the qualifications under sec_1_501_c_6_-1 of the regulations as your activities are not aimed at the improvement of business conditions of one or more lines of business but rather you are performing particular services for members by operating and marketing a venue under which a member may sell their products you are providing a direct service to that member also operating a market for selected vendors does not improve business conditions of any industry or line_of_business but rather serves only as a convenience to those vendors chosen to sell at that market based on the information submitted your primary purpose is to provide a sales facility for your members similar to the organization in revrul_58_244 an activity such as this is providing a particular service to individuals the facility serves as a convenience and economy to anyone who uses the marketplace to sell their products letter cg catalog number 47628k serving your members in this manner provides a convenience and economy in the conduct of their businesses by providing selling opportunities they otherwise would not have revrul_68_264 defines this as providing a particular service to members performing services for members constitutes a prohibited activity under c thereby disqualifying you from exemption under this code section the information you submitted indicates that your members have no common business_interest other than a mutual desire to have a location to increase their individual sales your marketplace activities are not directed at the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of those producers who rent stalls at your market the facts you submitted indicate that you are not promoting the general welfare of the community or promoting the common economic interests of all of the commercial enterprises in a given trade community rather you are simply providing a convenient place for individuals to market their products for their exclusive benefit as noted in revrul_73_411 by providing such service you are not considered to be the type of organization contemplated by sec_501 of the code therefore you do not qualify for exemption as an organization described in sec_501 of the code application of law - sec_501 you do not meet the qualifications under sec_1_501_c_5_-1 of the regulations as your activities are not aimed at the overall betterment of conditions within the farming industry you operate to aid vendors included in your marketplace to sell goods since you are providing in return for related fees and dues marketing and advertising of member goods to generate sales of those goods you are in turn acting as a sales agent for your members where members would otherwise have to market and sell their goods themselves you are relieving them of this responsibility by providing the service of operating the market where a service merely relieves members of work they would either have to perform themselves or have performed for them or where the principal purpose of the organization is to act as a sales agent for its members an organization will not qualify as an sec_501 organization in revrul_66_105 an organization acting as an outlet for the sales of members products where the proceeds are returned to the members does not qualify an organization under sec_501 you are similar to this organization in that you provide the market place for members to sell their wares were they receive the sales proceeds this is further demonstrated in revrul_74_195 in that ruling providing an outlet for sales of members’ products along with managing and grazing their animals was considered a direct business service for the members’ economic benefit which precluded exemption under sec_501 of the code by providing a similar service letter cg catalog number 47628k an outlet for sales of member products you are not bettering the conditions of those engaged in agricultural pursuits improving the grade of their products or developing a higher degree of efficiency in their operations while you do provide some training sessions that would in turn generate enhanced quality of vendor products your main activity is operating the market thus you do not qualify as an organization described in sec_501 of the code applicant’s position you reported that all of your activities and expenditures are for the benefit of consumers by providing a centralized location local community members can learn to understand and appreciate the benefits of buying locally produced foods without having to track down each individual provider if a community member attempted to obtain the diversity of vendors ranging from sales of homemade breads and home grown vegetables to organic meats and eggs available at the market most would get frustrated and give up you feel that the local gathering allows vendors to reach a larger group of consumers without receiving any direct services from you the advertising for your market alerts consumers of product availability but does not promote any one vendor you consider the farmers market a place that allows the ‘improvement of business conditions of one or more lines of business as distinguished from performance of a particular service for individual persons’ you contend that you do not directly sell or provide any services directly to members but exist to educate consumers on the value of buying locally produced foods and environmental issues it is your belief that you qualify for exemption under sec_501 of the code as do chambers_of_commerce who strive to encourage consumers to buy from local businesses that are members lastly you feel that based on the information provided and your understanding of sec_501 of the code you should also be able to meet the standards of exemption under that section if we deny your request under sec_501 of the code service response to applicant’s position although you do have some minimal activities aimed at educating the community and improving products for sale and your intention of helping the community understand and appreciate the benefits of purchasing locally produced foods and wares is admirable your educational pursuits are incidental to your overall activity your primary activity is operating a farmers market since you currently promote the market solicit membership based on participation in the market and spend most of your meeting time planning and letter cg catalog number 47628k discussing the market your primary activity is providing particular services in the form of providing a marketplace to the member vendors there is minimal evidence that any of your operations are aimed at improving any line_of_business rather your operations are clearly aimed at performing a particular service to individual members i e providing a marketplace for their wares your support and operation of the farmers market provides selling opportunities for the member vendors this serves as a convenience for the economy of the members vendors in the operation of their own businesses which is clearly contrary to exemption under sec_501 of the code thus you do not meet the standards of exemption under sec_501 of the code you are formed to regularly promote and market your members’ products this is a direct business service that economically benefits your members your role is as a marketing sales agent which makes all the necessary arrangements for members to present their products for sale to the general_public you create an environment the farmers market for the sale of members' products the sale of members’ products does not provide for the betterment of conditions for the farmers nor improve the grade of their products your organization operates for the convenience of members and the production_of_income by operating in this manner you are not considered to be the type of organization contemplated in sec_501 of the code thus you do not meet the standards of exemption under this section of the code either conclusion based on the information provided we conclude that you are not operated as a business league described in sec_501 of the internal_revenue_code your operations provide specific services to members and allow a convenience and private economic benefit you do not improve business conditions along one or more lines of business or of a certain area but instead provide services for the convenience of your members therefore you do not qualify for exemption under sec_501 in addition we conclude that you are not primarily operated as described in sec_501 of the code you were not formed to improve the grade of member products but rather to provide a direct business service for your members’ economic benefit accordingly you do not qualify for recognition of exemption under sec_501 of the internal_revenue_code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter letter cg catalog number 47628k we will consider your statement and decide if that information affects our determination lf your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be declared true under penalties of perjury to the appeal the following signed declaration this may be done by adding the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47628k mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication letter cg catalog number 47628k
